Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20150024376 (hereinafter “Ozanich”).
Ozanich discloses the following which is relevant to Applicant’s claims.
Ozanich discloses “[a] magnetizable trap and flow system and process are detailed that uniformly disperse paramagnetic or superparamagnetic analyte capture beads within a scaffold of magnetizable beads or other magnetizable materials in a capture zone that provides selective capture of target analytes.  A magnet placed or energized in proximity to the trap may magnetize the magnetizable scaffold and secure the paramagnetic or superparamagnetic analyte capture beads in their uniformly dispersed state within the magnetizable scaffold to provide selective capture of target analytes.” Abstract.
 “System 100 may further be automated with a computer or computers 44 that provide automation of devices including, but not limited to, e.g., pumps 38, multi-position selection valves 34, or, e.g., provide automation of the selection of one or more of: scaffold beads 18, carrier solution 22, various samples 24, one or more sizes or types of analyte capture beads 26 (e.g., with different functionalized surfaces for capture of different target analytes), assay reagents 28, rinse solutions 30, and etc., including controlling such parameters as fluid flow rates, fluid volumes, fluid flow directions (e.g., to re-suspend settled analyte capture beads 26 and/or magnetizable scaffold beads 18 in the source vessel), delivery times of selected and various reagents, contact times for selected reagents within the trapping region, and controlling timing of the opening and closing of trap 12, or other components within system 100 as will be understood and appreciated by those of ordinary skill in the analytical systems arts.  No limitations are intended.” Paragraph 0052 (emphasis added).
“Paramagnetic and superparamagnetic analyte capture beads 26 uniformly distributed within magnetizable bead scaffold 18 or magnetizable material scaffold 20 in capture zone 14 may be washed, cleaned, and/or rinsed with rinse solution 30 and/or assay reagents 28 after perfusing sample 24 past paramagnetic and/or superparamagnetic analyte capture beads 26.  Magnetizable scaffolds 18 or 20 provide an effective means for enhanced contact with and mass transport of assay reagents 28 to the paramagnetic or superparamagnetic analyte capture beads 26 and thus more rapid reaction rates and more efficient and complete washing, as no manual pipetting, centrifugation, or manual magnetic separation steps are required.  Washing, rinsing, and reaction of paramagnetic or superparamagnetic analyte capture beads 26 with assay reagents 28 may employ a carrier 22 or a buffer 22 solution, but may also involve other reagents 28 and/or solutions as required by the selected assay(s).  Washing may include one or more steps that enhance removal of excess assay reagents 28 or other potentially interfering or dissolved components, and/or otherwise unwanted particulate matter. Paragraph 0082 (emphasis added).
“Trapped paramagnetic or superparamagnetic analyte capture beads 26 may be subsequently collected and submitted to various detection assays (e.g., mouse or other bioassays) for detection, 
“Analytical methods suitable for detection and analysis of target analytes captured on functionalized paramagnetic or superparamagnetic analyte capture beads in the scaffold bead trap are not limited.  Exemplary methods include, e.g., Flow Cytometry, On-column Fluorescence, sandwich immunoassays, enzyme linked immunoassays (ELISA), polymerase chain reaction (PCR), and sequencing.  However, all analytical methods as will be employed by those of ordinary skill in the art for detection of target analytes in view of the disclosure are within the scope of the present invention.  No limitations are intended.” Paragraph 0096 (emphasis added).
	As to claim 1, Ozanich disclose
a method comprising:
receiving, by a controller [computer, para. 0052] of an analyzer, a selection of a component to be analyzed (para. 0082, disclosing perfusing sample);
bringing a carrier and a complex that includes the component into contact with each other, to form the complex on the carrier, wherein the carrier is a solid-phase particle (see para. 0082, disclosing perfusing sample past capture beads);
automatically selecting, by the controller, a washing process from a plurality of available washing processes in accordance with the component to be analyzed (see para. 0052, disclosing selecting via a computer a rinse solution; and 
analyzing the component, by performing the washing process selected in accordance with the component to be analyzed (para. 0051 and 0096).
	As to claim 2, Examiner notes that the limitations recited are optional and are not required as implied by the term “when” in line 2. Therefore claim 2 is rejected for the same reasons as set forth above regarding claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 7, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”).
Ozanich, discussed above, discloses that the system can be automated with a computer to select rinse solutions (para. 0052), for performing high throughput reactions involving nucleic acids or proteins (abstract). But it is not clear that Ozanich discloses a choice of rinse solution from a plurality of rinse solutions with at least one different liquid component. 
However, McCoy teaches in paragraph 0080 that the selection of appropriate wash conditions, wash buffers, etc. will vary based upon conditions such as probe, target molecule, etc., and can be determined by a person skilled in the art. McCoy also discloses that a computer can be used to implement aspects of the invention (para. 0096-0097).
Moreover, Jovanovich specifically teaches a system in which a rinse (i.e., wash) solution is selected from a variety of rinse solutions. Specifically, Jovanovich discloses a device for performing small scale reactions comprising a capillary cassette having a substrate and capillaries and an automated transfer device positioned to contact and move the capillary cassette. Paragraph 0033. A wash station includes a plurality of wash fluid for selection of wash fluid (para. 0042-0043). 

	As to claim 5, the disclosure of McCoy and Jovanovich encompasses selecting a washing liquid that contains a predetermined washing liquid component in accordance with the component.
	As to claim 7, the washing liquid discussed above is capable of being used ina a liquid distrubiton channel. See also paragraph 0001 of Ozanich regarding a flow channel.
As to claims 9-10, given that Ozanich teaches using a computer for automated selection of rinse solutions (para. 0052), and given that McCoy and Jovanovich disclose examples of methods and devices for selecting from a plurality of rinse solutions (i.e., wash solutions/wash buffers) as may be determined by a person skilled in the art to be appropriate for the assay conditions such as probe or target molecule, it would have been obvious to one skilled in the art to automate the process, i.e., automate the selection of the rinse from a plurality of rinse as appropriate for the target (i.e., component to be analyzed) to be used. Moreover, as to claim 10, automating the process using a computer and computerized data appears to encompass the limitations of claim 10 regarding a measurement order in which a measurement item is set for each specimen.
As to claim 11, see paragraph 0082 of Ozanich disclosing washing and rinsing of the particles in the capture zone. Examiner notes that rinsing implies removing the washing liquid.
As to claim 12, see paragraph 0099 of Ozanich.
As to claim 14, see paragraph 0082 of Ozanich.


4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 3 above, and further in view of US 20120208219 (hereinafter “Itoh”). 
 	Ozanich, discussed above, is silent as to selecting a washing liquid that does not contain any surfactant or that contains a surfactant at a concentration of less than 1.1 g/L that is in accordance with the component. 
	However, Itoh teaches a method for assaying cholesterol in ApoE-containing HDL. In paragraph 0061, Itoh specifically teaches that a surfactant having reactivity with apoE-containing HDL and apoE-deficient HDL can be used in both of the first step and the second step, wherein the surfactant 
concentration is preferably 0.05 g/l to 2.0 g/l and more preferably 0.1 g/l to 1.0 g/l in the first step, and it is preferably 0.15 g/l to 6.0 g/l and more preferably 0.3 g/l to 3.0 g/l in the second step. 
Paragraph 0061. 
 	When the surfactant having reactivity with apoE-containing HDL and apoE-deficient HDL is used in the second step, lipoproteins other than HDL, such as CM, VLDL, and LDL, may be erased in the first step, and assay specificity with apoE-containing HDL and/or apoE-deficient HDL cholesterol can 
be improved. Paragraph 0062. 
 	Examples of methods for erasing lipoproteins other than HDL include a method involving the use of catalase and a method involving the formation of colorless quinone.  In the absence of a surfactant that acts on HDL, cholesterol esterase and cholesterol oxidase are allowed to react with the test 
sample, and hydrogen peroxide derived from lipoproteins other than HDL is removed. Paragraph 0063.
 	Most of the cholesterol in the lipoproteins other than HDL is erased in the first step, and cholesterol in HDL or HDL subfractions in apoE-containing HDL and/or apoE-deficient HDL is specifically quantified through the reaction in the second step. Paragraph 0064.

cholesterol in HDL or HDL subfractions in apoE-containing HDL and/or apoE-deficient HDL is selectively quantified in the subsequent second step. Paragraph 0065.
	The surfactant disclosed by Itoh, such as in paragraph 0061, meets the claimed limitations of claim 3. It would have been obvious to one skilled in the art to perform the Itoh assay in the Ozanich  device, for the benefit of assaying cholesterol as taught by Itoh, including the step of contacting the capture and analyte, selecting a washing process, i.e., the step of selecting a surfactant as taught by Itoh, and analyzing.





Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 3 above, and further in view of US 20040002063 (hereinafter “Chan”).
	As to claims 6 and 8, neither Ozanich, nor McCoy, nor Jovanovich disclose that the predetermined washing liquid component is a salt (claim 6), nor a step of preparing a washing liquid, by mixing one liquid and another washing liquid from among a plurality of washing liquids (claim 8).
 	However, Chan discloses the following:
assays usually necessitate the use of two or more fluid reagents in order to perform various steps of the assay protocol including, for example, resolubilizing a dried indicator reagent, diluting a biological test sample, blocking the membrane surface where the assay reaction takes place, facilitating transport of critical reagents and/or washing unbound reactants from the reaction zone.  Since each of these steps involves the mixing or preparation of different reactants, different formulations of liquid reagents are likely required due to differing pH, Ionic strength, additives, type and strength of buffer, temperature, etc. For example, the resolubilization process usually requires the use of a physiological buffer such as buffered saline or double distilled water, the blocking process uses a liquid reagent formulated with any number of animal serum albumins, gelatin or 
non-fat milk, and the washing and/or diluting process involves the use of a phosphate buffered saline containing different amounts of surfactant or detergent at neutral pH to remove any non-specific binding reactants.  Moreover, in order to ensure that the user performs each step of the assay 
correctly using the appropriate liquid reagent, the reagents themselves must be clearly labeled and readily distinguished from one another, so as to avoid any possible confusion and user error.” Paragraph 0117 (emphasis added).
 	Thus Chan teaches selecting a washing liquid from a plurality of kinds in which at least one washing liquid component contained therein [surfactants or saline] or proportions of the washing liquid components are different, as may be appropriate for the reagents or process of an assay, and thus performing such a selection in the assay of Stevens would have required ordinary skills in the art as would be desirable or appropriate for performing a particular assay, as taught by Chan. 
	As to claim 6, the phosphate buffered saline disclosed by Chan includes a salt. 
	As to claim 8, Chan discloses using different types and strengths of buffer and that, for example, a diluting process involves the use of a phosphate buffered saline containing different amounts of surfactant as may be necessary for the particular reagents being used (para. 0117). Thus Chan teaches 
	It would have been obvious to one of ordinary skills in the art to utilize washing liquids known in the art, such as that disclosed by Chan, as may be appropriate or necessary for the particular reagents being used in the modified Ozanich invention.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150024376 (hereinafter “Ozanich”) in view of US 20140228239 (hereinafter “McCoy”) and US 20030224395 (hereinafter “Jovanovich”), as applied to claim 1 above, and further in view of US 20050209137 (hereinafter “Gertler”).
As to claim 15, Ozanich discloses that various analytical methods for detection and analysis of target analytes can be used, listing as examples, on-column fluorescence, sandwich immunoassay and enzyme linked immunoassays (para. 0096). However, Ozanich is silent as to a first washing, labeling, and performing a second washing, and measuring a signal based on the labeled substance after the second washing.
However, these steps of capturing, washing, labeling, and washing again before detection of analyte are disclosed by Gertler, wherein detection label can be fluorescent or enzyme label (para. 0036). Gertler also teaches that the solid support may be magnetic particles (para. 0090). It would have been obvious to one skilled in the art to provide the steps disclosed by Gertler as discussed above in the modified Ozanich invention since Gertler teaches these specific steps as a specific technique for detection of analytes. The skilled artisan would have had reasonable expectation of success since Ozanich discloses that various methods and labels can be used (para. 0096).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds for rejection, which addresses the new limitations and applicant’s arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,648,266 (Abs, B20, D10).
US 6,153,384 (D38, discloses use of appropriate wash buffer).
US 6,346,376 (B42, discloses selection of washing solutions).
US 20020057991 (para. 0073). 
US 20090075259 (para. 0127, discloses selection of appropriate wash buffer).
US 20140336068 (para. 0084).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641